department of the treasury internal_revenue_service washington d c date cc el gl br3 uilc number release date memorandum for bettie n ricca associate district_counsel delaware- maryland district cc ser dem was from subject lawrence h schattner chief branch general litigation cc el gl br3 this responds to your memorandum dated date this document is not to be cited as precedent legend taxpayer x examination team district x employee a employee b employee c united_states_corporation foreign_citizen the bank issues can a summons be issued for documents already in the service’s possession which were received from the x examination team in an unrelated audit conclusion yes the documents that were obtained from the x examination team is return_information of the taxpayer examined by the x examination team the service must issue a new summons to the bank to obtain the same documents in order to disclose those documents to the taxpayer in the taxpayer’s examination facts the service is examining the taxpayer’s and consolidated federal_income_tax returns the examination involves two lease_stripping transactions structured by a united_states_corporation using a foreign_citizen in both transactions large depreciation expenses and losses were deducted by the taxpayer’s subsidiaries while the lease rent stream income was realized by the foreign_citizen field_service_advice was obtained from the national_office recommending in part that the lease_stripping transactions be challenged under the sham_transaction theory among the documents reviewed by the national_office were documents that the x examination team had previously received from the bank in an unrelated case pursuant to a summons issued to the bank employee a a member of the taxpayer examination team became aware of the bank documents when they were mentioned by employee b who indicated that a similar transaction was being audited by a team in district x employee a contacted employee c the team coordinator in district x and employee c provided the bank documents to the taxpayer examination team the case manager in the taxpayer’s examination is reluctant to issue a summons for documents already in his possession however in discussing possible settlement of the lease_stripping issue it is critical that the taxpayer be made aware of the facts set forth in the bank documents as these documents strengthen the service’s position law and analysis in order for a summons to be enforceable the government must show that the investigation is being conducted pursuant to a legitimate purpose the inquiry must be relevant to the purpose the information sought must not already be within the service’s possession and all administrative steps required by the code have been followed 379_us_48 it is the third of these requirements that the case manager is concerned about disclosure litigation has advised you that it was appropriate for the x examination team to disclose relevant information received pursuant to a summons in the x examination to the taxpayer’s examination team under sec_6103 that information received pursuant to a summons in the x examination is the return_information of the taxpayer that was examined by the x examination team and that since there is no transactional relationship between the taxpayer examined by the x examination team and the taxpayer the information received pursuant to a summons in the x examination cannot be disclosed to the taxpayer in the taxpayer’s examination or in a subsequent judicial tax proceeding under sec_6103 we are not aware of any cases that have addressed the issue of whether the service can issue a summons for documents that the service already has in its possession but which the service may not use in an examination because of the restrictions of sec_6103 however case law overwhelmingly holds that the possession requirement enunciated in powell should not be literally or narrowly construed and is not an absolute prohibition rather this requirement should be merely considered a gloss on the prohibition against unnecessary summonses consistent with the purpose of the powell standards to prevent abuse of the process the purpose of requiring the government to meet the four-pronged powell showing of good_faith is to prevent abuse of the administrative_summons process and harassment of the taxpayer 616_f2d_668 3rd cir cert_denied 100_sct_2987 this rule has been most notably applied to summonses to obtain forms and which although in the service’s possession cannot be practically retrieved see 724_f2d_480 5th cir 658_f2d_526 7th cir cert_denied 455_us_1018 but see 652_f2d_780 9th cir summons for forms not enforced where the service failed to present evidence as to retrievability where resort to an administrative_summons is necessary to achieve a lawful goal ie to obtain information not otherwise available there can be no legitimate charge of ‘harassment’ f 2d pincite in this case the documents that are technically within the possession of the service are as a practical matter unavailable because of the restrictions imposed by sec_6103 therefore the service must issue a new summons for the documents in order to obtain them and to disclose them to the taxpayer during settlement negotiations if you have any questions please call cc
